DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection
Claims 1-15 are pending.  Claim 1 is independent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites the limitation " wherein at least 3% of the backbone glucose monomer units have branches via alpha-1,2 and/or alpha-1,3-glycosidic linkages" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Also language to “and/or” is unclear.
Claims 4 and 7 recites the limitation " wherein the positively charged organic group " in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “the non-soap surfactant " in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “the non-soap anionic surfactant " in claim 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Paullin et al. (US 20150232785) in view of Miracle et al. (EP 3535369B1).
	Paullin et al. teach a watersoluble laundry detergent [0487, 0214] comprising a unit dose [0215] and PVA [0240] copolymer (also encompassing claim 10) and wherein the liquid laundry composition [0069,0070] comprises a cationically modified poly alpha-1,6-glucan ether compound [0478] in an amount of about 0.25 wt% which also encompasses claim 9 range from 0.01% to 10% of the cationically modified poly alpha-1,6-glucan ether compound. [0480].
	Paullin et al. teach claim 2 limitation to wherein the poly alpha-1,6-glucan comprises a backbone of glucose monomer units wherein at least 65% of the glucose monomer units are linked via alpha-1,6-glycosidic linkages, is taught in the abstract teaching at least 30% alpha 1,6 linkages.  See abstract and claim 1, page 67.  Limitation to wherein at least 70% of the glucose monomer units are linked via alpha-1,6-glycosidic linkages as required by claim 8, can be envisaged from the teachings in the abstract and claim 1.  
	Paullin et al. teach claim 2 limitation to wherein the cationically modified poly alpha-1,6-glucan ether compound has a degree of substitution of about 0.001 to about 3 in their claims 1-3 and 15-16 also encompassing material language to characterized by at least one of i-iv.  See also page 7, [0092-0094].
	Claim 3 limitation to wherein at least 3% of the backbone glucose monomer units have branches via alpha-1,2 and/or alpha-1,3-glycosidic linkages is taught in the abstract and claim 1.
	Claims 4-5 limitation to  wherein the positively charged organic group comprises a substituted ammonium group is taught on page 5,[0053-0055] teaching wherein the substituted ammonium group comprises at least one C10 to C16 alkyl group. See also [0174-0176].
	Paulin et al. teach material limitation to claim 6 wherein the substituted ammonium group comprises a trimethylammonium group in [0057]. 
	Paulin et al. teach material limitation to claim 7 wherein the positively charged organic group comprises a quaternary ammonium hydroxyalkyl group on page 5, [0054-0055].
	Claim 11 limitation to wherein the liquid laundry treatment composition comprises between 20% and 60% a non-soap surfactant is taught in [0280] teaching coconut non-soap surfactants in amounts upto 50%.  See page 25, [0280].
	Paulin et al teach wherein the non-soap anionic surfactant comprises linear alkyl benzene sulphonate and alkoxylated alkyl] sulphate in a weight ratio of linear alkylbenzene sulphonate to alkoxylated alkyl sulphate from 1:2 to 9:1 in [0217, 0244] teaching the surfactant is present at a level of from about 0.1% to about 60%, linear alkylbenzenesulfonate (LAS), alpha-olefinsulfonate (AOS), alkyl sulfate (fatty alcohol sulfate) (AS), alcohol ethoxysulfate (AEOS or AES), secondary alkanesulfonates (SAS), alpha-sulfo fatty acid methyl esters, alkyl- or alkenyl Succinic acid, or Soap.
	Claim 13 limitation to wherein the liquid laundry treatment composition further comprises a perfume is taught in [0242].
	Claim 14 limitation to the water-soluble unit dose of the liquid laundry treatment composition comprises between 1% and 20% water is taught in [0068-0070] teaching about 20% water in the aqueous solvent hydrocolloide with the glucan.  See page 6, left column.
	The process steps in claim 15 are met by [0307] guiding one of ordinary skill to soak their fabric in a dissolution of an effective amount of a poly alpha-1,3-1,6-glucan ether compound to contact with the fabric material broadly encompasses claim language to a factor of between 200- and 3000-fold to create a wash liquor and contacting fabrics to be washed with said wash liquor since the art also discloses the dissolution in an automatic washing machines which one of ordinary skill would reasonable expect to be in the broadly claimed range of 200-3000 fold in general.
	Paulin do not teach the liquid detergent is housed in an internal compartment as is required by claim 1.  
	Miracle et al. teach a fabric care composition in unit dose form (see examples 8-18 beginning on page 32) comprising a water-soluble PVA film where the liquid laundry treatment composition [0184] is packaged in a multicompartment pounch [0187] and examples 17-18 bottom table on page 33 describes the compartments.
	Limitation to wherein the water-soluble film comprises a polyvinylalcohol is taught on page 32, [0226]  and is shaped to create an internal compartment, wherein the liquid laundry treatment composition is housed in said internal compartment; [0226,0187] and examples 17-18 on page 33-34.
	 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed liquid detergent housed in an internal compartment as is required by claim 1 because Paulin et al. teach a liquid laundry detergent comprising a cationically modified poly alpha-1,6-glucan ether in a PVA unit dose in general and Miracle et al. teach a fabric care composition in unit dose form comprising a water-soluble PVA film where the liquid laundry treatment composition ingredients are in compartments [0184] and examples 17-18.
	One of ordinary skill is motivated to combine the teachings of Paulin et al. with that of Miracle et al. since both are in the analogous art of water soluble glucan based detergents.   
Conclusion
	Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
	Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761